NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50231

                Plaintiff-Appellee,             D.C. No.
                                                8:17-cr-00024-DOC-1
 v.

AIMAN ALEXANDER ATABA, AKA                      MEMORANDUM*
Aiman Wajih Alatabeh, AKA Francisco
Esparza Plascencia,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                            Submitted March 6, 2020**
                              Pasadena, California

Before: HURWITZ and FRIEDLAND, Circuit Judges, and KORMAN,*** District
Judge.

      Aiman Ataba was convicted of eight counts of mail fraud (18 U.S.C. § 1341)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
and three counts of money laundering (18 U.S.C. § 1957(a)). He was sentenced to

41 months in prison, followed by three years of supervised release. We have

jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and affirm the conviction

and sentence, but remand for the district court to correct a clerical error in the

judgment.

      1.     The district court did not abuse its discretion in allowing lay testimony

by an investigating Federal Bureau of Investigation agent that (i) large, frequent cash

withdrawals and repeated purchases at outlets such as Yogurt Passion are unusual

for legitimate businesses, (ii) multiple bank accounts are common in fraudulent

schemes, and (iii) certain of Ataba’s statements on the call with the victim were

“important” to the agent in determining “whether this is fraud.” These opinions are

“common enough and require such a limited amount of expertise” to “be deemed lay

witness opinion.” United States v. Figueroa-Lopez, 125 F.3d 1241, 1245 (9th Cir.

1997) (quoting United States v. VonWillie, 59 F.3d 922, 929 (9th Cir. 1995)).

      The district court also did not abuse its discretion by admitting the agent’s

statement that “often when people withdraw 10,000 cash. They don’t wanna be

reported.” Although this statement required some specialized knowledge, it was a

single opinion “on [a] very limited issue[].” Id. In any event, the agent’s testimony

made clear that he was qualified to provide expert testimony on this subject. See id.

at 1246-47; see also United States v. Gadson, 763 F.3d 1189, 1212 (9th Cir. 2014).


                                          2
      It was also not plain error for the district court to allow the agent’s

unchallenged statement that Ataba was using the victim’s money as a “personal

piggy bank.” This is just another way of saying that most of the spending from the

bank account into which the victim’s checks were deposited went toward Ataba’s

personal expenses, and, an opinion on what expenses are likely personal requires

“such a limited amount” of expertise to “be deemed lay witness opinion.” Figueroa-

Lopez, 125 F.3d at 1245 (quoting VonWillie, 59 F.3d at 929).

      Finally, even assuming that the agent’s unchallenged statement that he was

“convinced” this was a fraud case was objectionable, the district court did not plainly

err by failing to exclude the statement. See Gadson, 763 F.3d at 1203 (standard of

review). “The government did not rely on the comment in its arguments to the jury,”

id. at 1213-14 & n.11, and the “remainder of the evidence” “sufficiently supports”

Ataba’s convictions, United States v. Gomez-Osorio, 957 F.2d 636, 642 (9th Cir.

1992).

      2.     The district court did not plainly err when sentencing Ataba. The court

“listened to” Ataba’s arguments, “stated that it had reviewed the criteria set forth in”

18 U.S.C. § 3553(a), and “imposed a sentence within the Guidelines range.” United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010).

      3.     The parties agree that the judgment contains a clerical error. It states

that Ataba was convicted of eleven counts of violating 18 U.S.C. § 1343, but Ataba


                                           3
was convicted of eight counts of violating 18 U.S.C. § 1341 and three counts of

violating 18 U.S.C. §1957(a). We remand to the district court to enter a corrected

judgment. See United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.

2000).

      AFFIRMED IN PART and REMANDED IN PART.




                                        4